11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In re Christopher Cobos,                      * Original Proceeding

No. 11-19-00316-CR                            * October 31, 2019

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this proceeding and concludes
that Christopher Cobos’s writ of error and motion for an out-of-time appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with
this court’s opinion, this proceeding is dismissed for want of jurisdiction.